Mr. Justice Gary delivered the opinion op the Court. This is a writ of error prosecuted' to reverse a judgment by confession, to open or vacate which judgment, no motion was made in the Circuit Court. Some amicable consideration has been given by the parties and judge of the court below, to the question whether the plaintiffs in error could have a bill of exceptions to bring up the original documents upon which the judgment was entered. The judgment being entered in term time, those documerits are no part of the record. Frank v. Thomas, 35 Ill. App. 547. They can, therefore, only be shown to this court by a bill of exceptions; but without exceptions in fact taken, there can be no bill, and the defendants below' could only take exception by moving there, to open or vacate the judgment. Even if those documents were part of this record, the plaintiff in error could have no benefit of them on this writ. - From the judgment itself the writ can not be prosecuted. Werkmeister v. Beaumont, 46 Ill. App. 369. The judgment is affirmed.